DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6 and 16 – 21 are pending.  Claims 3, 5, and 18 were amended. Claims 7 – 15 and 22 – 30 are withdrawn.

Drawings
The drawings were received on 23 February 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wheeler et al., US 2007/0017274 (hereinafter 'Wheeler').

Regarding claim 1: Wheeler teaches a vibratory flowmeter for meter verification ([0010]: discloses verifying the flow calibration factor of a Coriolis flowmeter), the vibratory flowmeter comprising: 
a flowmeter assembly including one or more flowtubes and first and second pickoff sensors ([0036, Fig 1]: discloses a flow meter assembly (10) with two flow tubes (103A and 103B) and two pick-off sensors (105 and 105’));  
a driver configured to vibrate the one or more flowtubes ([0036, Fig 1]: discloses a driver (104) connected to the two flowtubes); and 
meter electronics coupled to the first and second pickoff sensors and coupled to the driver ([0035, Fig 1]: discloses meter electronics (20) connected to the driver 104 and the two pick-off sensors (105 and 105’)), with the meter electronics being configured to: 
vibrate the flowmeter assembly in a single mode using the driver ([0039, 0044]: discloses moving flow tubes in opposite directions using a driver, and selecting the location of pickoff points to isolate a single mode of vibration, allowing the systems to be modelled as having a single degree of freedom (SDOF)),

compute frequency response functions for the determined first and second response voltages from the determined single mode current ([0045, 0046]: discloses calculating a frequency response H(s) of the drive loop using the measurements received from the left and right velocity signals), 
fit the generated frequency response functions to a pole-residue-residual flexibility model ([0057 – 0064]: discloses generating a model for the system using complex poles, as shown in equation 25)), and 
verify proper operation of the vibratory flowmeter using a residual flexibility value ([0066, Fig 6]: discloses an error signal that is created when the physical parameters have changed).

Regarding claim 16: Wheeler teaches a meter verification method for a vibratory flowmeter ([0010]: discloses verifying the flow calibration factor of a Coriolis flowmeter), with the method comprising: 
vibrating a flowmeter assembly of the vibratory flowmeter in a single mode using a driver ([0039, 0044]: discloses moving flow tubes in opposite directions using a driver, and selecting the location of pickoff points to isolate a single mode of vibration, allowing the systems to be modelled as having a single degree of freedom (SDOF)); 

computing frequency response functions for the determined first and second response voltages from the determined single mode current ([0045, 0046]: discloses calculating a frequency response H(s) of the drive loop using the measurements received from the left and right velocity signals); 
fitting the generated frequency response functions to a pole-residue-residual flexibility model ([0057 – 0064]: discloses generating a model for the system using complex poles, as shown in equation 25)); and 
verifying proper operation of the vibratory flowmeter using a residual flexibility value ([0066, Fig 6]: discloses an error signal that is created when the physical parameters have changed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wheeler in view of Hackett III et al., US 2011/0196624 (hereinafter 'Hackett') 

Regarding claim 2: Wheeler teaches the vibratory flowmeter of claim 1, as discussed above.
Wheeler is silent with respect to wherein 
the verify operation of the vibratory flowmeter using the residual flexibility value includes determining a difference between the residual flexibility value and a baseline residual flexibility, and wherein the difference is compared to a predetermined residual flexibility range.

Hackett teaches a system for verifying the performance of a flowmeter ([0020]) that includes 
determining a difference between a value and a baseline [value], and wherein the difference is compared to a predetermined range ([0036, 0041, Fig 4]: discloses a display of measured parameters of the flow meter against desired ranges of operational values, which are defined as baseline values that may be predefined by a user setting the baselines in the software).

While Hackett is silent with respect to the use of residual flexibility, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Hackett to enable comparing a measured residual flexibility value to a predefined baseline using as part of determining the “operational health of the meter ([0029])”. 

Regarding claim 3: Wheeler teaches the vibratory flowmeter of claim 1, as discussed above, the meter electronics being further configured to generate a non-verification indication for the vibratory flowmeter if the residual flexibility value [changes] ([0066, Fig 6]: discloses an error signal that is created when the physical parameters have changed).

Wheeler is silent with respect to 
the meter electronics being further configured to compare the residual flexibility value to a predetermined residual flexibility range, generate a verification indication for the vibratory flowmeter if the residual flexibility value falls within the predetermined residual flexibility range, and generate a non-verification indication for the vibratory flowmeter if the residual flexibility value does not fall within the predetermined residual flexibility range.

Hackett teaches a system for verifying the performance of a flowmeter ([0020]) that includes 


While Hackett is silent with respect to the use of residual flexibility, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Hackett to enable comparing a measured residual flexibility value to a predefined baseline using as part of determining the “operational health of the meter ([0029])”. 

Regarding claim 17: Wheeler teaches the meter verification method of claim 16, as discussed above.
Wheeler is silent with respect to wherein 
the verifying operation of the vibratory flowmeter using the residual flexibility value includes determining a difference between the residual flexibility value and a baseline residual flexibility, and wherein the difference is compared to a predetermined residual flexibility range.

Hackett teaches a system for verifying the performance of a flowmeter ([0020]) that includes 
determining a difference between a value and a baseline [value], and wherein the difference is compared to a predetermined range ([0036, 0041, Fig 4]: discloses a display of measured parameters of the flow meter against desired ranges of operational values, which are defined as baseline values that may be predefined by a user setting the baselines in the software).

While Hackett is silent with respect to the use of residual flexibility, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Hackett to enable comparing a measured residual flexibility value to a predefined baseline using as part of determining the “operational health of the meter ([0029])”. 

Regarding claim 18: Wheeler teaches the meter verification method of claim 16, as discussed above, with the meter electronics further comprising: 
generating a verification indication for the vibratory flowmeter if the residual flexibility value if the residual flexibility value [changes] ([0066, Fig 6]: discloses an error signal that is created when the physical parameters have changed).

Wheeler is silent with respect to with the meter electronics further comprising


Hackett teaches a system for verifying the performance of a flowmeter ([0020]) that includes 
comparing [a] value to a predetermined range, generating a verification indication for the vibratory flowmeter if the value falls within the predetermined range, and generating a non-verification indication for the vibratory flowmeter if the value does not fall within the predetermined range ([0036, 0041, Fig 4]: discloses a display of measured parameters of the flow meter against desired ranges of operational values, which are defined as baseline values that may be predefined by a user setting the baselines in the software.  The “profile factor” and “swirl angle” gauges in the figure both illustrate values outside of a desired range for each parameter, while the other meters illustrate values that are within their predetermined operational ranges).

While Hackett is silent with respect to the use of residual flexibility, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Hackett to enable comparing a measured residual flexibility value to a predefined baseline using as part of determining the “operational health of the meter ([0029])”. 


Claims 4, 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wheeler in view of Dean et al., US 2003/0233860 (hereinafter 'Dean') 

Regarding claim 4: Wheeler teaches the vibratory flowmeter of claim 1, as discussed above.
Wheeler is silent with respect to with the meter electronics being further configured to
compute a difference of residual flexibility values at the first and second pickoff sensors, and verify proper operation of the vibratory flowmeter using the computed difference of the residual flexibility values.

Dean teaches testing a pair of sensors within the fluid flow channel of a flowmeter, including within a Coriolis flowmeter ([0016]) that includes 
compute a difference of values at first and second sensors, and verify proper operation of the flowmeter using the computed difference ([0046]: discloses acquiring flow rate data with the sensors in a first configuration, then repeating the acquisition with the sensors in a reversed configuration.  The two values are compared, and an error is determined if the values are different by a predefined percentage).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Dean to 

Regarding claim 5: Wheeler in view of Dean teaches the vibratory flowmeter of claim 4, as discussed above.
Wheeler is silent with respect to wherein the verify operation of the vibratory flowmeter using the computed difference of the residual flexibility values includes determining a difference between the computed difference of the residual flexibility values and a baseline residual flexibility difference, and wherein the determined difference is compared to a predetermined residual flexibility difference range.

Dean teaches a method of testing a pair of sensors within the fluid flow channel of a flowmeter, including within a Coriolis flowmeter ([0016]) that includes determining a difference between the computed difference and a baseline difference, and  wherein the determined difference is compared to a predetermined difference range ([0046]: discloses that the calculated percentage difference between the two calculated values is compared to a predefined standard for the flow meter, which is interpreted as equivalent to a baseline difference for the instrument).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Dean to determine that the sensors in the flowmeter are operating within an expected tolerance 

Regarding claim 19: Wheeler teaches the meter verification method of claim 16, as discussed above. 
Wheeler is silent with respect to with the meter electronics further comprising 
computing a difference of residual flexibility values at the first and second pickoff sensors, and verifying proper operation of the vibratory flowmeter using the computed difference of the residual flexibility values.

Dean teaches testing a pair of sensors within the fluid flow channel of a flowmeter, including within a Coriolis flowmeter ([0016]) that includes 
compute a difference of values at first and second sensors, and verify proper operation of the flowmeter using the computed difference ([0046]: discloses acquiring flow rate data with the sensors in a first configuration, then repeating the acquisition with the sensors in a reversed configuration.  The two values are compared, and an error is determined if the values are different by a predefined percentage).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Dean to determine that the sensors in the flowmeter are operating in a consistent manner when compared to each other. 

claim 20: Wheeler teaches the meter verification method of claim 16, as discussed above.
Wheeler is silent with respect to wherein the verify operation of the vibratory flowmeter using the computed difference of the residual flexibility values includes: 
determining a difference between the computed difference of the residual flexibility values and a baseline residual flexibility difference, and 
wherein the determined difference is compared to a predetermined residual flexibility difference range.

Dean teaches a method of testing a pair of sensors within the fluid flow channel of a flowmeter, including within a Coriolis flowmeter ([0016]) that includes 
determining a difference between the computed difference and a baseline difference, and 
wherein the determined difference is compared to a predetermined difference range ([0046]: discloses that the calculated percentage difference between the two calculated values is compared to a predefined standard for the flow meter, which is interpreted as equivalent to a baseline difference for the instrument).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Dean to determine that the sensors in the flowmeter are operating within an expected tolerance level, and determine when “a sensor is out of tolerance and should be removed from service ([0050])”. 


Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wheeler in view of Dean in view of Hackett.

Regarding claim 6: Wheeler in view of Dean teaches the vibratory flowmeter of claim 4, as discussed above.
Wheeler in view of Dean is silent with respect to the meter electronics being further configured to: 
compare the computed difference of the residual flexibility values to a predetermined residual flexibility difference range, 
generate a verification indication for the vibratory flowmeter if the computed difference residual flexibility value falls within the predetermined residual flexibility difference range, and 
generate a non-verification indication for the vibratory flowmeter if the computed difference residual flexibility value does not fall within the predetermined residual flexibility difference range.

Hackett teaches a system for verifying the performance of a flowmeter ([0020]) that includes 
compare [a] value to a predetermined range, generate a verification indication for the vibratory flowmeter if the value falls within the predetermined range, and generate a non-verification indication for the vibratory flowmeter if the value does not fall within the 

While Hackett is silent with respect to the use of a difference of two residual flexibility values, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Dean in view of Hackett to enable comparing a measured residual flexibility value to a predefined baseline using as part of determining the “operational health of the meter ([0029])”. 

Regarding claim 21: Wheeler teaches the meter verification method of claim 19, as discussed above.
Wheeler in view of Dean is silent with respect to the meter electronics further comprising: 
comparing the computed difference of the residual flexibility values to a predetermined residual flexibility difference range, 
generating a verification indication for the vibratory flowmeter if the computed difference residual flexibility value falls within the predetermined residual flexibility difference range, and 


Hackett teaches a system for verifying the performance of a flowmeter ([0020]) that includes 
comparing [a] value to a predetermined range, generate a verification indication for the vibratory flowmeter if the value falls within the predetermined range, and generate a non-verification indication for the vibratory flowmeter if the value does not fall within the predetermined range ([0036, 0041, Fig 4]: discloses a display of measured parameters of the flow meter against desired ranges of operational values, which are defined as baseline values that may be predefined by a user setting the baselines in the software.  The “profile factor” and “swirl angle” gauges in the figure both illustrate values outside of a desired range for each parameter, while the other meters illustrate values that are within their predetermined operational ranges).

While Hackett is silent with respect to the use of a difference of two residual flexibility values, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Wheeler in view of Dean in view of Hackett to enable comparing a measured residual flexibility value to a predefined baseline using as part of determining the “operational health of the meter ([0029])”. 

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 17): First, the system model of Wheeler's equation (7) in paragraph [0045] is not a pole-residue model because there is no suggestion of a derivation of a complex conjugate pair. Compare with Specification, Equation (6) (showing a residue term "R" in the numerator of a complex conjugate pair form of the model). Assuming that Wheeler's equation (7) could be manipulated into a pole-residue model there is still no suggestion of a residue being used as, for example, a term in a mass of equation (7). Compare with Specification, Equation (10).
Examiner submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a derivation of a complex conjugate pair”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues (see page 18): Second, with respect to a residual flexibility, Wheeler never suggests in paragraphs [0045], [0046], [0057], and [0067] anything like a residual flexibility. For example, Wheeler does not add another term to equations (7) through (10), much less add a term that is proportional to a frequency of the system. Compare with Specification, equations (14) and (15). In general, Wheeler never discusses the effects of tails of one frequency response function on an amplitude of a second frequency response function at the resonance frequency of the second frequency response function.
Examiner submits that the specification is silent with respect to a definition of the term “pole-residue-residual flexibility model”.  Applicant provides no evidence that “pole-residue-residual flexibility model” is a generally accepted term of art.  A search of available prior art finds no references to “pole-residue-residual flexibility model” other than the instant application.  The specification does not define this term in any limiting fashion.  Therefore, this term appears to be a descriptive label applied to an embodiment, rather than a limiting term, and is therefore interpreted using plain and ordinary English.
As best understood by the Examiner, the concept of “residual error” is the amount of vibration within the system that is not accounted for, and that a minimization of the “residual error” is equivalent to minimizing a cost function.  Refer to the attached paper by Balmès, “Frequency Domain Identification of Structural Dynamics Using the Pole/Residue Parametrization” for a related discussion of determining optimal parameters, such as “residual error” in the instant claims, to minimize the error in a mechanical model.
Examiner notes that the claims are silent with respect to “the effects of tails of one frequency response function on an amplitude of a second frequency response function at the resonance frequency of the second frequency response function”.  It is not clear how that applies to the instant claims.
Applicant accordingly asserts that Wheeler fails to teach or suggest at least a pole-residue model, residual flexibility, or a pole-residue-residual flexibility model.
Examiner submits that, a discussed above, the specification is silent with respect to a definition of the term “pole-residue-residual flexibility model”, and that “pole-residue-residual flexibility model” is a generally accepted term of art.  Wheel teaches determining the frequency response function of a vibratory flowmeter, and minimizing a calibration error using a model involving complex poles. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862